Citation Nr: 1549057	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for chondromalacia of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from March 1993 to August 1993 and from July 2004 to November 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS e-folder includes the October 2015 Written Brief Presentation from the Veteran's representative.  This document has been associated with the Veteran's claims file.  The Virtual VA e-folder does not contain any additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required in order to obtain a VA examination to assess the current severity of the Veteran's service-connected chondromalacia of the knees, as the most recent VA examination was conducted in October 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected bilateral knee disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or VBMS/Virtual VA e-folders.  

A specific request should be made for VA treatment records from the Orlando VA Medical Center in Orlando, Florida, and the William V. Chappell, Jr. VA Satellite Outpatient Clinic in Daytona Beach, Florida, dated since March 2011.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected bilateral knee disabilities.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished. 

a.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing for the knees.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.  

b.  Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

c.  The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

d.  The examiner must also provide an opinion concerning the impact of the Veteran's bilateral knee disabilities on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities. 

e.  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford him an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




